Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 09/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 3 is objected to because of the following informalities:  Line 4 states “second interface..” and should be replaced with “second interface.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "circuitry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 9-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Camp et al. (US Pub. No. 2015/0186260 hereinafter “Camp”) in view of Ray et al. (US Pub. No. 2020/0019506 hereinafter “Ray”).
Referring to claim 1, Camp discloses an apparatus (Camp – Par. [0034] discloses a data processing environment 100.), comprising: 
a first interface to be coupled to a host (Camp – Fig. 1, Interface 122 coupled to processor system 102.) and 
circuitry (Camp – Fig. 1, Flash controller 124.) configured to: 
receive a command via the first interface from the host, the command containing an address for data storage in a data storage system and a length for a size of data associated with the command (Camp – Par. [0038] discloses a request received by flash controller 124 from a host device, such as processor system 102, contains a logical block address (LBA) at which the data is to be accessed (read or written) and, if a write operation, the write data to be stored to data storage system 120. The request may also specify the amount (or size) of the data to be accessed.); 
classify the command into a cluster of a plurality of clusters (Camp – Fig. 11, Steps 1105, 1106, 1108, 1110, 1112, 1114.); 
obtain a plurality of historical commands in the cluster (Camp – Fig. 11, Step 1114.); and 
determine whether the data associated with the command is hot or cold data (Camp – Par. [0054] discloses the flash controller 124 segregates incoming workloads with more frequently accessed data (or hot data) being assigned to a smaller container size so that wasted bandwidth is minimized (albeit at reduced coding rate) and less frequently accessed data (or cold data) or data that is typically accessed in sequentially accessed patterns being assigned to a larger container so that an associated coding rate results in more efficient use of flash (albeit at higher bandwidth requirements).).  
Camp fails to explicitly disclose determine whether the data associated with the command is hot or cold data using a machine learning model with the address and the length of the command and addresses and lengths of the plurality of historical commands as input features to the machine learning model.
Ray discloses determining whether the data associated with the command is hot or cold data using a machine learning model (Ray – Par. [0027] discloses the predictive accelerator 113 can perform adaptive training of a predictive model in predicting hot pages of virtual memory that will be used soon and cold pages of virtual memory that will not be used for a period of time. The predictive accelerator 113 performs the training using the actual usage history of pages of virtual memory that are mapped to the memory components 109A to 109N in a period of time.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ray’s teachings with Camp’s teachings for the benefit of the overall memory access can be accelerated through the predictive loading and unloading of pages of virtual memory (Ray – par. [0016]).

Referring to claim 2, Camp and Ray disclose the apparatus of claim 1, wherein the command is classified at least in part based on the address (Camp – Par. [0032] discloses in determining which container to allocate for a particular host write access, a flash controller may utilize collected statistics (based on an address or range of addresses) that indicate how data associated with the write access is typically read.). 

Referring to claim 3, Camp and Ray disclose the apparatus of claim 1, further comprising a second interface to be coupled to one or more storage devices of the data storage system (Camp – Fig. 11 shows a connection interface between the flash controller 124 and the NAND flash memory array 140.) wherein the circuitry is further configured to map the address into a physical address in the data storage system and access the physical address via the second interface (Camp – Par. [0038] discloses the flash controller 124 may also implement a flash translation layer (FTL) that provides logical-to-physical address translation to enable access to specific memory locations within NAND flash memory array 140.).

Referring to claim 4, Camp and Ray disclose the apparatus of claim 1, wherein the circuitry comprises an accelerator for the machine learning model (Ray – Par. [0027] discloses the predictive accelerator 113 can perform adaptive training of a predictive model.). 

Referring to claims 9 and 18, Note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 10 and 19, Note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 11, Note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

9.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Camp in view of Ray, and further in view of Ben-Arie et al. (US Pub. No. 2020/0184370 hereinafter “Ben-Arie”).
Referring to claim 8, Camp and Ray disclose the apparatus of claim 1, however, fails to explicitly disclose wherein the circuitry is configured to implement a machine learning clustering model for classifying the command. 
	Ben-Arie discloses to implement a machine learning clustering model for classifying the command (Ben-Arie – Par. [0020] discloses the data set can be input into an unsupervised machine learning--clustering model 204, which is designed to group the data sets into clusters.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ben-Arie’s teachings with Camp and Ray’s teachings for the benefit of creating a system that can label classified information in a fast and efficient way (Ben-Arie – par. [0002).

Referring to claim 15, Note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Camp in view of Ray, and further in view of Gray et al. (US Pub. No. 2016/0267396 hereinafter “Gray”).
Referring to claim 16, Camp and Ray disclose the method of claim 9, however, fails to explicitly disclose further comprising adjusting parameters of the machine learning model by performing an online learning. 
	Gray discloses adjusting parameters of the machine learning model by performing an online learning (Gray – Par. [0081] discloses the model updating module 410 is operating continuously so online learning is performed and the machine learning model 402 is continually being updated.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gray’s teachings with Camp and Ray’s teachings for the benefit of the model learned from the audited data may processes the new incoming data to identify whether there is a deviation from an expected norm and prescribes an interventional .

Allowable Subject Matter
11.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the input features further include ages and inter-reference recencies (IRRs) for the command and historical commands”, in combination with other recited limitations in dependent claim 5.
Claims 6 and 7 are allowable based on their dependency of dependent claim 5.

12.	Claims 12-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the input features further include ages and inter-reference recencies (IRRs) for the command and historical commands”, in combination with other recited limitations in dependent claims 12 and 20.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the plurality of historical commands include a pre-determined number of most recent commands, and the pre-determined number is a hyperparameter of the machine learning model”, in combination with other recited limitations in dependent claim 17.
Claims 13 and 14 are allowable based on their dependency of dependent claim 12.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181   


/Farley Abad/Primary Examiner, Art Unit 2181